Mr. Justice Hernández,
after making the foregoing statement of facts, delivered the opinion of the eonrt.
We accept the findings of fact and conclusions of law contained in the judgment appealed from.
In view of the legal provisions cited herein, we adjudge that we should affirm and do affirm the judgment rendered by the District Court of Mayagliez, on the 27th of June of last year, with costs against the appellant! The record is hereby ordered to he returned to said court with the proper certificate.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing in this case.